 Case 1:17-cv-00613-JTN-ESC ECF No. 71 filed 11/29/18 PageID.624 Page 1 of 5


                    UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF MICHIGAN

DEREK ANTOL, individually, and as next
friend for DSA II, DEVON ANTOL                 Case No. 1:17-cv-00613
and TRYSTON ANTOL,
                                               Hon. JANET T. NEFF
                  Plaintiffs,

ADAM DENT, KATE STRAUS, CASEY
BRINGEDAHL, CASEY TRUCKS, PETE
KUTCHES, and WESTERN MICHIGAN
ENFORCEMENT TEAM, a public body
organized under the laws of the State of
Michigan,

                  Defendants.

 J. Nicholas Bostic                        Adam P. Sadowski (P73864)
Bostic & Associates                        John G. Fedynsky (P65232)
Attorney for Plaintiffs                    Assistant Attorneys General
909 N. Washington Ave.                     Attorneys for Defendant Casey Trucks
Lansing, MI 48906                          Complex Litigation Division
(517) 706-0132                             P.O. Box 30736
barristerbosticlaw@gmail.com               Lansing, MI 48909
                                           (517) 335-3055
Allan C. VanderLaan (P33893)               sadowskia@michigan.gov
Bradley Charles Yanalunas (P80528)         fedynskyj@michigan.gov
Curt A. Benson (P38891)
Cummings McClorey Davis & Acho PLC         Douglas M. Hughes (P30958)
Attorneys for Defendants Dent, Strauss,    John M. Karafa (P36007)
Bringedahl, & Kutches                      Williams Hughes, PLLC
327 Centennial Plaza Bldg.                 Attorneys for Defendants Kutches &
2851 Charlevoix Dr., SE                    Western MI Enforcement Team
Grand Rapids, MI 49546                     120 W. Apple Ave.
(616) 975-7470                             P.O. Box 599
avanderlaan@cmda-law.com                   Muskegon, MI 49440
byanalunas@cmda-law.com                    (231) 726-4857
cbenson@cmda-law.com                       doughughes@williamshugheslaw.com
                                           johnkarafa@williamshugheslaw.com


          BRIEF IN SUPPORT OF DEFENDANT CASEY TRUCKS’
          UNOPPOSED MOTION FOR EXTENSION OF TIME TO
                     FILE REPLY IN SUPPORT OF
                 MOTION FOR SUMMARY JUDGMENT
Case 1:17-cv-00613-JTN-ESC ECF No. 71 filed 11/29/18 PageID.625 Page 2 of 5



            CONCISE STATEMENT OF ISSUES PRESENTED

    1.    Whether the deadline for Defendant Casey Trucks to file a reply in
          support of summary judgment should be retroactively extended from
          November 23, 2018 until December 7, 2018?




                                     i
 Case 1:17-cv-00613-JTN-ESC ECF No. 71 filed 11/29/18 PageID.626 Page 3 of 5



          CONTROLLING OR MOST APPROPRIATE AUTHORITY

      Federal Rule 16(b)(4) provides that a scheduling order may be modified for

good cause and with the judge’s consent.




                                           ii
 Case 1:17-cv-00613-JTN-ESC ECF No. 71 filed 11/29/18 PageID.627 Page 4 of 5


                  STATEMENT OF FACTS AND ARGUMENT

      The undersigned needs this short extension to file a reply brief in support of

Casey Trucks’ summary judgment motion. On November 16, 2018, the undersigned’s

spouse was admitted to the hospital with a life-threatening and unexpected illness

that required surgery and a week-long hospital stay to which she is still recovering.

With the undersigned’s unexpected absence from the office and return to work on

November 26, 2018, the reply brief date did not get docketed and the due date had

already passed. Because of these issues, the undersigned requests an additional 14

days to file a reply brief in support of Defendant Casey Trucks’ motion for summary

judgment.

                  CONCLUSION AND RELIEF REQUESTED

      For the foregoing reasons, Defendant Casey Trucks moves this Court to enter

an Order extending the deadline to file the reply brief in support of his motion for

summary judgment to December 7, 2018.

                                              Respectfully submitted,

                                              Bill Schuette
                                              Attorney General

                                              s/Adam P. Sadowski
                                              Adam P. Sadowski
                                              Assistant Attorney General
                                              Attorney for Defendant Casey Trucks
                                              Complex Litigation Division
                                              P.O. Box 30736
                                              Lansing, MI 48909
                                              (517) 335-3055
                                              sadowskia@michigan.gov
                                              P73864
Dated: November 29, 2018




                                          1
 Case 1:17-cv-00613-JTN-ESC ECF No. 71 filed 11/29/18 PageID.628 Page 5 of 5


                          CERTIFICATE OF SERVICE

       I hereby certify that on November 29, 2018, I electronically filed the foregoing
paper with the Clerk of the Court using the ECF system which will send notification
of such filing of the foregoing document as well as via US Mail to all non-ECF
participants.

                                              s/Adam P. Sadowski
                                              Adam P. Sadowski
                                              Assistant Attorney General
                                              Attorney for Defendant Casey Trucks




                                          2
